Dawson, J.
(concurring specially) : I think that plaintiff’s reply alone cured the want of verification in defendant’s an-, swer. I do not think that the amended code (§ 110) intended that the rules of pleading in vogue in the time of Coke and Littleton should be resurrected. And even in the far away time of those revered jurists a defective pleading,- such as the want of a requisite verification to an answer, was cured by pleading over. In both Rose v. Boyer, 92 Kan. 892, 141 Pac. 1006, and Read v. Dodsworth, 95 Kan. 117, 147 Pac. 799, the effect of plaintiffs’ replies to defendants’ unverified answers was not discussed or considered, and I am strongly persuaded that if this sensible and time-honored point had been pressed a different result might have been reached — at least so far as the defects in the pleadings were concerned.
While in recent years little concern is given to the names of pleadings, and the defective answer could have been assailed *495by demurrer, motion for judgment, or indeed by any objection which directly and specifically challenged the court’s attention to the defect, yet all authorities agree that no general demurrer or general objection to the introduction of evidence would reach it. (Howard v. Carter, 71 Kan. 85, 90, 80 Pac. 61.) The proper way to have reached the defect would have been by special demurrer, or by demurrer which “shall specify distinctly the grounds of objection.” (Civ. Code, §§ 94, 104, 105.) This rule is almost as old as the hills. (27 Eliz. ch. 5.)
In 7 Bacon’s Abridgement, p. 667, it is said:
“Indeed," the very intent of requiring mistakes, in point of law, to be shown for cause of demurrer, was, to give the party an opportunity of amending. And even where the proceedings are entered on record, and the demurrer has been argued, the court will give leave to amend, where the justice of the case requires it, and there is anything to amend by.”
In Chitty on Pleading, 16th Am. ed., p. 831, it is said:
“When the objection is a defect in matter of form, a special demurrer is still permitted; for as observed by Lord Hobart, ‘the statute of Elizabeth requiring a special demurrer does not utterly refect form, for that would be destructive of the law as a science, but it only requires that the defect in form be discovered, and not used as a secret snare to entrap.’ ”
In Phillips on Code Pleading; § 225, it is said:
“Objection to a pleading, for want of verification, or for defective' verification, should be made by motion to strike from the files. But such omission or defect is waived by demurring, or by pleading over, or by confession on a warrant of attorney releasing all errors.”
(See, also, 31 Cyc. 719, 732, 733, 735.)
That pleading over without a demurrer (or other appropriate challenge specifically made) waives defects as to the form of an antecedent pleading, see, also, Phillips on Code Pleading, §§ 304, 305.
After diligent search, I am unable to find any authorities to the contrary.